DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "adjacent coils of each of the first spring and the second spring" in the first and second lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 recites the limitation " each of the first spring and the second spring" in the first and second lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0142377 A1) in view of Roth et al. (US 2006/0106288 A1).
Regarding claim 1, Yang discloses an articulation joint (Fig. 13) for a medical device, the articulation joint including: proximal links (94; Fig. 13), distal links (90; Fig. 13), and intermediate links (92; Fig. 13) connecting the proximal (94) and distal links (90), wherein the articulation joint has a straight configuration along a straight longitudinal axis (Fig. 13), a first bent configuration when the articulation joint bends toward a first side of the longitudinal axis (Fig. 13 – when bent), and a second bent configuration when the articulation joint bends toward a second side of the longitudinal axis, opposite to the first side (Fig. 13 – when bent), wherein, when the articulation joint is in the straight configuration: a second gap (110; Fig. 14) is defined at each of the first side and the second side between adjacent distal links (90; Fig. 14).
Yang discloses that the flexibility of the links is highest among the distal links (90), reducing in flexibility among the intermediate links (92) and is the least flexible 
Regarding claim 2, Yang in view of Roth disclose the articulation joint according to claim 1, wherein when the articulation joint (Fig. 13; Roth: Figs. 5C and 4A/4B) is in the first bent configuration, a size of each of the first, second, and third gaps on the first side, is smaller than a size of the first, second, and third gaps on the first side respectively when the articulation joint is in the straight configuration (capable of such configuration when the device is bent).
Regarding claim 3, Yang in view of Roth disclose the articulation joint according to claim 1, wherein when the articulation joint (Fig. 13; Roth: Figs. 5C and 4A/4B) is 
Regarding claim 4, Yang in view of Roth disclose the articulation joint according to claim 1, wherein when the articulation joint (Fig. 13; Roth: Figs. 5C and 4A/4B)  is in the second bent configuration, a size of the second gaps on the second side is smaller than a size of the second gaps on the second side when the articulation joint is in the straight configuration (capable of such configuration when the device is bent).
Regarding claim 5, Yang in view of Roth disclose the articulation joint according to claim 4, wherein the distal links (90) are movable in exactly four directions (par. [0122]), the proximal links (94) are movable in exactly one direction (Roth: Fig. 5C), and the intermediate links (90) are movable in two or three directions (capable of such movement as Yang discloses it having more flexibility than the proximal links).
Regarding claim 6, Yang in view of Roth disclose the articulation joint according to claim 1, wherein the articulation joint (Fig. 13; Roth: Figs. 5C and 4A/4B) further includes a third bent configuration toward a third side of the longitudinal axis, intermediate to the first and second sides, and a fourth bent configuration when the articulation joint bends toward a fourth side of the longitudinal axis, opposite to the third side, wherein when the articulation joint is in the straight configuration: a fourth gap (cuts 120; Fig. 14; par. [0122]) is defined at each of the third side and the fourth side between the adjacent distal links (90); and a fifth gap (Roth: Fig. 5C; side view) is defined at each of the third side and the fourth side between the adjacent intermediate links (92).
Regarding claim 7, Yang in view of Roth disclose the articulation joint according to claim 6, wherein when the articulation joint (Fig. 13; Roth: Figs. 5C and 4A/4B) is in the third bent configuration, a size of each of the fourth gaps and the fifth gaps on the third side is smaller than a size of the fourth gaps and the fifth gaps on the third side respectively when the articulation joint is in the straight configuration (capable of such configuration when the device is bent), and wherein when the articulation joint is in the fourth bent configuration, a size of each of the fourth gaps and the fifth gaps on the fourth side is smaller than a size of the fourth gaps and the fifth gaps on the fourth side respectively when the articulation joint is in the straight configuration (capable of such configuration when the device is bent).
Regarding claim 8, Yang in view of Roth disclose the articulation joint according to claim 6, wherein the fourth gaps and the fifth gaps are offset from the first, second, and third gaps along the longitudinal axis (Fig. 14 – side view; Roth: Fig. 5C – side view).
Regarding claim 9, Yang in view of Roth disclose the articulation joint according to claim 6, wherein the articulation joint (Fig. 13; Roth: Figs. 5C and 4A/4B)  is configured to move in one of the first or the second direction and one of the third or the fourth direction at a same time (par. [0122]).
Regarding claim 10, Yang in view of Roth disclose the articulation joint (Fig. 13; Roth: Figs. 5C and 4A/4B) according to claim 6, wherein a bend angle associated with each of the first, second, third, fourth, and fifth gaps is equal (par. [0122]-[0124]).
Regarding claim 15, Yang in view of Roth disclose the articulation joint according to claim 1, further comprising a tip portion (20; Fig. 1) attached to a distal end of the 
Regarding claim 16, Yang discloses an articulation joint for an endoscope, the articulation joint (Fig. 13) comprising: proximal links (94), distal links (90), and intermediate links (92) connecting the proximal (94) and distal links (90), wherein the articulation joint has a straight configuration along a straight longitudinal axis (Fig. 13), wherein the distal links (90) are movable toward the first side, a second side, a third side, and a fourth side of the articulation joint away from the longitudinal axis (par. [0122]), wherein the first, second, third, and fourth sides are equally spaced about the longitudinal axis (Figs. 13 and 14), and wherein the intermediate links (92) are movable only toward the first side, the second side, and the third side of the articulation joint away from the longitudinal axis (par. [0122]-[0124]).
Yang discloses that the flexibility of the links is highest among the distal links (90), reducing in flexibility among the intermediate links (92) and is the least flexible among the proximal links (94; par. [0122]-[0124]). However, Yang does not specifically disclose wherein the proximal links are movable toward only a first side of the articulation joint away from the longitudinal axis. Roth teaches an analogous articulation joint (40a; Fig. 5C) having different areas (42a and 42b) of flexibility wherein each area has a gap (60; Fig. 5C) defined at a first side between adjacent links and the adjacent links contact each other at the second side (Fig. 5C). Roth teaches that the higher the angle of the bevel (gap) the more the area can curve as adjacent links bend or arc toward each other  (par. [0104]). It would have been obvious to one having ordinary skill in the art to have provided the link structure of Roth to the proximal links of Yang, as a 
Regarding claim 17, Yang in view of Roth disclose the articulation joint according to claim 16, further comprising, in the straight configuration (Fig. 13; Roth: Figs. 5C and 4A/4B), gaps (110/120; par. [0122]-[0124]; Roth: 60) between links of the proximal links (94; Roth: 5C), the distal links (90; Fig. 14), and the intermediate links (92) at locations where the articulation joint bends.
Regarding claim 18, Yang in view of Roth disclose the articulation joint according to claim 17, wherein when the articulation joint (Fig. 13; Roth: Figs. 5C and 4A/4B) completely bends toward each of the first, second, third, and fourth sides, surfaces of adjacent links contact each other along the respective side, and a size of the gaps along the respective side is zero (capable of such configuration when the device is bent).
Regarding claim 19, Yang discloses an endoscope, comprising: a handle (3; Fig. 1); and a catheter (12/8; Fig. 1) connected to the handle (3) and extending distally (Fig. 1), the catheter comprising: a shaft (12) extending distally from the handle (3); a tip member (20) provided at a distalmost end of the catheter (Fig. 1); and an articulation joint (30; Fig. 1 and 13) connecting the tip to the shaft (12), wherein the articulation joint (Fig. 13) includes a proximal portion (94), a distal portion (90), and an intermediate portion (92) arranged about a longitudinal axis, the distal portion (90) is bendable in the 
Yang discloses that the flexibility of the links is highest among the distal links (90), reducing in flexibility among the intermediate links (92) and is the least flexible among the proximal links (94; par. [0122]-[0124]). However, Yang does not specifically disclose wherein the proximal portion is bendable in only a first direction away from the longitudinal axis. Roth teaches an analogous articulation joint (40a; Fig. 5C) having different areas (42a and 42b) of flexibility wherein each area has a gap (60; Fig. 5C) defined at a first side between adjacent links and the adjacent links contact each other at the second side (Fig. 5C). Roth teaches that the higher the angle of the bevel (gap) the more the area can curve as adjacent links bend or arc toward each other  (par. [0104]). It would have been obvious to one having ordinary skill in the art to have provided the link structure of Roth to the proximal links of Yang, as a simple substitution of one known articulation link for another having the predictable result of providing different areas of flexibility as taught by Roth, and commensurate with the different flexibilities in those areas with the proximal area having the least amount of flexibility, as disclosed by Yang. Additionally, such modification provides a configuration wherein the proximal links are movable toward only a first side of the articulation joint away from the longitudinal axis (Roth: Figs. 4/4A).
Claims 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Roth as applied to the claims above, and further in view of Pai (US 2016/0310701).
Regarding claim 11, Yang in view of Roth disclose the articulation joint according to claim 1, and that an articulation element (90) extends through the links (par. [0125]), but does not specifically disclose wherein proximal links, distal links, and intermediate links of the articulation joint are each attached to an adjacent link by a first spring and a second spring, and wherein the first spring and the second spring of attached links are on circumferentially opposite sides of the articulation joint. Pai teaches an analogous joint wherein first and second articulation elements (32 and 34; Fig. 3) are respectively disposed within first and second springs (36 and 38; Fig. 3) and wherein the first spring (36) and the second spring (38) of attached links are on circumferentially opposite sides of the articulation joint (Fig. 3). Pai also teaches that the springs (36 and 38) may extend the length of the device (par. [0040]). It would have been obvious to one having ordinary skill in the art to have included the first and second springs of Pai in the articulation joint of Yang in order to prevent the proximal portions from bending together with the distal portions because of compression of the spring in the longitudinal axis direction due to the fixation of the distal end and the proximal end, thereby providing greater control over the bending of the articulation joint.
Regarding claim 12, Yang in view of Roth in view of Pai disclose the articulation joint according to claim 11, wherein the first and the second springs (36/38) are attached on an inner surface of each of the proximal links, distal links, and intermediate links by one or more of laser welding or an adhesive (in order to prevent tangling; Fig. 3).
Regarding claim 13, Yang in view of Roth in view of Pai disclose the articulation joint according to claim 1, wherein adjacent coils of each of the first spring (36) and the 
Regarding claim 14, Yang in view of Roth in view of Pai disclose the articulation joint according to claim 1, wherein each of the first spring (36) and the second spring (38)  defines a lumen for containing an articulation element (Pai: 32/34; Fig. 3).
Regarding claim 20, Yang in view of Roth disclose the articulation joint according to claim 19, but does not specifically disclose wherein the distal portion, the intermediate portion, and the proximal portion include a plurality of adjacent links each connected by two springs on radially opposite sides of the articulation joint. Pai teaches an analogous joint wherein first and second articulation elements (32 and 34; Fig. 3) are respectively disposed within first and second springs (36 and 38; Fig. 3) and wherein the first spring (36) and the second spring (38) of attached links are on circumferentially opposite sides of the articulation joint (Fig. 3). Pai also teaches that the springs (36 and 38) may extend the length of the device (par. [0040]). It would have been obvious to one having ordinary skill in the art to have included the first and second springs of Pai in the articulation joint of Yang in order to prevent the proximal portions from bending together with the distal portions because of compression of the spring in the longitudinal axis direction due to the fixation of the distal end and the proximal end, thereby providing greater control over the bending of the articulation joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795